DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 09/01/2021 and the Response and Amendment filed 07/08/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(a) rejections of claims 9, 13, 25, and 26 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				2-27
Withdrawn claims: 				None
Previously cancelled claims: 		1
Newly cancelled claims:			None
Amended claims: 				9, 25, and 27
New claims: 					None
Claims currently under consideration:	2-27
Currently rejected claims:			2-27
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-6, 8-10, 12-21, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915), as evidenced by Ballesteros (Ballesteros, L.F., Cerqueira, M.A., Teixeira, J.A., Mussatto, S.L., "Characterization of polysaccharides extracted from spent coffee grounds by alkali treatment", 1 April 2015, Carbohydrate Polymers, Vol 127, Pages 347-354) and Yamamoto (US 2013/0216685).
Regarding claim 9, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has a coherent form and an oval shape or cylindrical shape ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The tablet formed by compaction ([0008]) also comprises of combinations of different coffees ([0061]) such as powdered coffee (corresponding to instant coffee) and ground roast coffee ([0108]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding oval and cylinder shaped edible products ([0065]) formed by compaction ([0008]), multi-layer 
Regarding claim 2, Young teaches the invention as disclosed above in claim 9, including the polysaccharide and chlorogenic acid in the edible component provides: an active function selected from the group consisting of additive substances, effervescent substances (corresponding to disintegration aids), and taste substances ([0057]-[0058]). 
Regarding claim 3, Young teaches the invention as disclosed above in claim 9, including the polysaccharide extractable from a coffee or coffee derivate is galactomannan and arabinogalactan (Ballesteros, page 347, column 1, paragraph 1), which are naturally present in coffee beans as evidenced by Ballesteros.  Since Young teaches the edible component comprises coffee, it would possess the claimed polysaccharides.
Regarding claim 4, Young teaches the invention as disclosed above in claim 9, including the edible portion consisting of instant coffee comprises a maximum of 4% of the total coffee content of the tablet ([0109]), meaning the edible component is further different from the edible portion in the dimension of occupied space and configuration of the occupied space since the edible component will present as a thicker layer than the edible portion.
Regarding claim 5, Young teaches the invention as disclosed above in claim 9, including the curved external surface of the edible component and the edible portion are covered in a non-edible substance (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).
Regarding claim 6, Young teaches the invention as disclosed above in claim 9, including the product comprises up to 10% ([0060]) cellulose ([0058]) and 1-7% moisture content ([0055]) and the product will have a mass of less than about 4 grams for an espresso type coffee beverage (corresponding to regular and espresso strength) ([0064]).  Cellulose is 
Regarding claim 8, Young teaches the invention as disclosed above in claim 9, including the edible component includes waxes, plasticizing agents, and surfactant agents (corresponding to waxes, glucose, and polyethyleneglycol) ([0058]).
Regarding claim 10, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 9).  It also teaches that the tablet will produce a generally cylindrical tablet of 6-7 mm in thickness ([0065]), which means that the thickness of the edible component will be less than 6-7 mm in thickness which overlaps the claimed thickness range.
Regarding claim 12, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a nucleus type structure, only partially in the interior of the edible portion (e.g., the edible component layer is sandwiched into 
Regarding claim 13, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 9).  By forming a wall between the edible portions wherein the first and third external surfaces overlap but the second and fourth surfaces form the outside of the cylinder, the third external surface of the edible component forms a filter over at least part of the flat external surface of the edible portion where the first and third external surfaces overlap.  Therefore, the structure of the edible component forms a mesh-like structure, providing flow passageways where the second and fourth external surfaces do not overlap and restrictions to the flow of fluid when impinged by a pressurized fluid flow where the first and third external surfaces do overlap. 
Regarding claim 14, Young teaches the invention as disclosed above in claim 9, including the edible portion is provided in a container (corresponding to bags or boxes) ([0066]).
Regarding claim 15, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees, a skilled 
Regarding claim 16, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees, a skilled practitioner would readily conceive of a product comprising two different types of edible components and two different types of edible portions, the differences being in composition.
Regarding claim 17, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]) and active functions such as having additive substances, effervescent substances, and taste substances ([0057]-[0058]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees and additive substances, a skilled practitioner would readily conceive of two types of edible products presenting edible components with different compositions, so that that they provide at least one of different active properties. Also, 
Regarding claim 18, Young teaches the invention as disclosed above in claim 9, including the edible product is cylindrically shaped and has a volume ([0065]) and the product has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures, a skilled practitioner would readily conceive of a product wherein the edible portion substantially fills the volume of the cylinder and the edible component is provided at least partially within the edible portion, wherein the edible component comprises: a disk-shaped portion serving as a top and/or bottom of the cylinder (e.g., the edible component layer resides on one or more surfaces of the tablet such as the flavorant resides on one or more surfaces of the tablet); a disk-shaped portion disposed within said cylinder (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers) ([0121]).  The practitioner would be motivated to separate the coffee types into multiple layers in order to provide an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]). 
Regarding claim 19, Young teaches the invention as disclosed above in claim 9, including the edible product is a solid form (corresponding to tablet) (Abstract).
Regarding claim 20, Young teaches the invention as disclosed above in claim 19, including the edible product is to be dissolved in a water to form a beverage using a 
Regarding claim 21, Young teaches the invention as disclosed above in claim 12, including the edible portion is covered by a non-edible substance (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).
Regarding claim 23, Young teaches the invention as disclosed above in claim 9, including the edible product is oval and has a volume ([0065]) and the product has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures, a skilled practitioner would readily conceive of a product wherein the edible portion (i) substantially fills the volume of the oval and the edible component is provided as a circular disc-like shape interposed between two parts of identical portions (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers as disclosed in [0121]), (ii) substantially fills all of the volume of the oval and the edible component is provided with a circular disc-like shape interposed between two parts of different edible portions, or (iii) substantially fills one half of the volume of the oval and the edible component substantially fills one half of the volume  (e.g., the edible component layer resides on one or more surfaces of the oval such as the flavorant resides on one or more surfaces of the tablet as disclosed in [0121]).  The practitioner would be motivated to separate the coffee types into multiple layers in order 
Regarding claim 25, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has a coherent form and a cylindrical shape ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The tablet formed by compaction ([0008]) also comprises of combinations of different coffees ([0061]) such as powdered coffee (corresponding to instant coffee) and ground roast coffee ([0108]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding cylinder shaped edible products ([0065]) formed by compaction ([0008]), multi-layer arrangement of the coffee and flavorants within the edible product ([0121]), and mixtures of different types of coffees used in the edible product ([0061]), a skilled practitioner would readily recognize that configurations of the disclosed edible product include ones as shown in: (A) Fig. 7 of the instant application wherein the edible product is an unbroken cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of said cylindrical shape, and the fourth external surface is curved, does not contact the edible portion, and is an external 
Regarding claim 26, 
Regarding claim 27, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has an oval shape with an unbroken exterior ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The compacted product ([0008]) also comprises of combinations of different coffees ([0061]) such as powdered coffee (corresponding to instant coffee) and ground roast coffee ([0108]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding shape, multi-layer arrangement, and mixtures of different types of coffees, a skilled practitioner would readily recognize that a product comprising at least one layer of an edible portion comprising an edible substance consisting of compacted powdered coffee with a first external surface with a flat continuous area and second external surface with a curved continuous area, and an edible component having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion, wherein the edible product has one of: (i) two or more parts forming an oval shape, wherein one part comprises the edible portion and another part comprises the edible component, and wherein the first external surface is in contact with and overlaps the third external surface .

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc (US 2013/0136843), as evidenced by Ballesteros (Ballesteros, L.F., Cerqueira, M.A., Teixeira, J.A., Mussatto, S.L., "Characterization of polysaccharides extracted from spent coffee grounds by alkali treatment", 1 April 2015, Carbohydrate Polymers, Vol 127, Pages 347-354) and Yamamoto (US 2013/0216685).
Regarding claim 9, Blanc teaches an edible product comprising beverage precursors mixable with a fluid flow (Abstract), that comprises: an edible portion (corresponding to shell) and an edible component (corresponding to core), each comprising an edible substance consisting of compacted ([0037]) roasted and ground coffee having an average grind size within the range of 0.4-2 mm ([0031]-[0032]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  The edible portion consisting of compacted roasted and ground coffee will have a first content of at least a polysaccharide and a chlorogenic acid while the edible component consisting of an espresso coffee with a fine grind size will have a second content of a polysaccharide and chlorogenic acid that is different from the first content of polysaccharides and chlorogenic acids of the edible portion since coffee naturally possesses the polysaccharides galactomannan and arabinogalactan, as evidenced by Ballesteros (page 347, column 1, paragraph 1), and chlorogenic acids, as evidenced by Yamamoto ([0002]; [0004]).  Blanc also teaches that the edible component is in the shape of a cylinder (corresponding to saucer shape which is a disc or shortened cylinder) and that the shape of the edible portion is the same shape as the edible component (corresponding to spherical portion and shell) ([0042] and Fig 2).  A configuration of the cylindrical edible product disclosed by Blanc is represented by the figure below wherein the shaded area represents the edible portion and the white area represents the edible component:

[AltContent: textbox (1st external surface)][AltContent: textbox (2nd external surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    115
    313
    media_image1.png
    Greyscale
[AltContent: rect]
[AltContent: textbox (4th external surface)]
[AltContent: textbox (3rd external surface)]

Referring to the figure shown above, Blanc effectively teaches the edible portion has a first external surface with a flat  and continuous area and a second external surface with a curved continuous area and the edible component has a third external surface with a flat and continuous area that covers the first external surface flat area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion and wherein the edible product has a coherent form and a cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of the cylindrical shape, and the fourth external surface is flat, as described in embodiment (iii) of claim 9 (corresponding to Fig. 6 of the instant specification).  The porous composition of the external surfaces disclosed in Blanc still allows the product to comprise beverage precursors mixable with a fluid flow; therefore the external surfaces are liquid permeable.  Blanc does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, the product would still contain all extractable components even though they were never actually extracted, especially in light of the present specification not requiring any amount of the at least one of polysaccharides and chlorogenic acids to be present in the 
Regarding claim 7, Blanc teaches the invention as disclosed above in claim 9, including the edible component changes its structure only when exposed to temperature and pressure conditions higher than ambient temperature and pressure ([0048]).
Regarding claim 11, Blanc teaches the invention as disclosed above in claim 9, including the shell comprises of at least two layers ([0039]), wherein the innermost layer comprises the edible portion as described in the rejection of claim 9 above and the subsequent layer(s) is/are the further edible component(s); therefore, Blanc effectively teaches the edible product comprises a further edible component formed as an envelope over the curved external surfaces of the edible portion.  The envelope acts as an oxygen barrier to the edible portion.   

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915), as evidenced by Ballesteros (Ballesteros, L.F., Cerqueira, M.A., Teixeira, J.A., Mussatto, S.L., "Characterization of polysaccharides extracted from spent coffee grounds by alkali treatment", 1 April 2015, Carbohydrate Polymers, Vol 127, Pages 347-354) and Yamamoto (US 2013/0216685) as applied to claims 18 and 23 above, and further evidenced by De’Nobili (De’Nobili, M.D. et al., “Alginate Utility in Edible and Non Edible Film Development and the Influence of Its Macromolecular Structure in the Antioxidant Activity of a Pharmaceutical/Food Interface”, January 2015, Alginic Acid: Chemical Structure, Uses, and Health Benefits).
Regarding claim 22, Young teaches the invention as disclosed above in claim 18, including the product is cylindrically shaped ([0065]) and an external coating is applied to it using the materials taught as a binder ([0084]), such as sodium alginate and polyvinylpyrrolidone ([0058]).  These ingredients are used to make biodegradable polymeric substances (De’Nobili, page 32, paragraph 2) that are edible and non-edible (De’Nobili, page 39, paragraph 2), as evidenced by De’Nobili.  Therefore, the selection of a non-edible coating renders the claim obvious.
Regarding claim 24, Young teaches the invention as disclosed above in claim 23, including an external coating is applied to the edible product as an exterior envelope using the materials taught as a binder ([0084]), such as sodium alginate and polyvinylpyrrolidone ([0058]).  These ingredients are used to make biodegradable polymeric substances (De’Nobili, page 32, paragraph 2) that are edible and non-edible (De’Nobili, page 39, paragraph 2), as evidenced by De’Nobili.  Therefore, the selection of a non-edible coating renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(a) of claims 9, 13, 25, and 26: Applicant amended the claims to fully address the issues discussed in the previous Office and therefore, the rejections of the claims are withdrawn. 

Claim Rejections – 35 U.S.C. §103 of claims 2-6, 8, 9, 12, 14-21, 23, and 27 over Young as evidenced by Ballesteros and Yamamoto:  
Applicant stated that the claimed edible product has an edible portion and a separate edible component that comprise a coffee-based content.  Applicant stated that the edible component specifically comprises an espresso-coffee or derivate and defines “espresso coffee” as being a product previously extracted according to an espresso process and therefore, it is differently as from the ground coffee expressly identified as being in the claimed edible product.  Applicant argued that Young does not teach a product having the components and portions as claimed as it does not teach that any part of its coffee tablets can be made from previously espresso-processed coffee products or derivatives.  Applicant also stated that Young’s disclosure regarding various flavorants does not mention coffee extract as a flavorant.  Applicant argued that there is no teaching in Young that a different polysaccharide and/or chlorogenic acid content is desirable or obtained or that a difference in polysaccharide and/or chlorogenic acid content can be obtained by using a coffee-based content in the edible component that is a previously expressed espresso coffee or derivate and a ground coffee in an edible portion.  Applicant stated that Young teaches that its coffee tablets can be made in a two-step compaction process using the same die to form an inner core having a lower compression than the outer shell, but the overall disclosed content is about 91% ground roast coffee.  Applicant argued that this disclosure does not teach a difference in polysaccharide and/or chlorogenic content between the inner core and outer shell or that either the core or shell is based on a previously expressed espresso coffee content.  Applicant argued that the structure of the product defined in claim 9 is specific to Figures 1, 4, 7, and 8 of the present specification and that while Young generally mentions cylindrical and oval 
However, in the Final Rejection filed 04/30/2021 in response to the amendments filed 03/18/2021, the Examiner interpreted “expresso coffee” as meaning finely ground roasted coffee beans.  The specification and previous claims set stated that the edible component comprises “at least one compound selected from the group that includes polysaccharides and chlorogenic acids extractable from coffee or coffee derivate” (Specification, page 6, paragraph 4), wherein the at least one polysaccharide selected from the group that includes galactomannans and arabinogalactans, preferentially at a concentration that is bigger than that at which these compounds are also already present in said edible portion” (Specification, page 7, paragraph 1).  These features were encompassed by ground roasted coffee beans having a smaller grind size (correlating to espresso grind) and therefore, the edible component consisting of an espresso coffee.  Now, Applicant seeks to define “expresso coffee” as being “a product previously extracted according to an expresso process” (Applicant’s Remarks filed 07/08/2021, page 16, paragraph 1), which also implies that the second content of at least one of polysaccharides and chlorogenic acids were also previously extracted from the coffee beans.  This definition is not supported by the specification as there is no mention of the edible component consisting of espresso coffee at all and the specification and claims stated that the polysaccharides and/or chlorogenic acids were “extractable” from a coffee or derivate thereof, wherein the term “extractable” means that the substances were not actually extracted from coffee or a derivate thereof.  It is also noted that the specification does not define the term “derivate” and therefore, a previously extracted espresso coffee 
Applicant stated that Ballasteros and Yamamoto do not remedy these deficiencies in Young as they have no teaching or suggestion (1) to use a previously espresso processed content in a coffee tablet; (2) that a difference in polysaccharide and/or chlorogenic acid content in the coffee tablet can be obtained by using both roasted coffee in the edible portion and previously espresso processed content in an edible component of a coffee tablet; or (3) the structures as recited in claim 9 (Applicant’s Remarks, page 17, paragraph 4- page 18, paragraph 1).  Applicant argued that none of the cited prior art teaches or suggests (1) the use of a previously espresso-processed derivative in an edible component as claimed or (2) the precise quantity as claimed (Applicant’s Remarks, page 18, paragraphs 3-5).
However, Young teaches the features of claim 9 regarding the espresso-processed content as previously discussed while Ballesteros and Yamamoto continue to be cited as evidentiary references.  In regard to the prior art not teaching a precise quantity of polysaccharides in the edible component, neither the present claims nor the present specification require any amount of polysaccharides, chlorogenic acid, or coffee to be in 
Applicant amended claim 27 in a similar manner as claim 9 and stated that it would be distinguishable over the prior art for the reasons given for claim 9.  Applicant specifically pointed to an absence of teaching regarding an espresso-processed content in the edible component and a different amount of polysaccharides and/or chlorogenic acid in the edible component and edible portion (Applicant’s Remarks, page 21, paragraph 2).
However, Young teaches the features regarding the espresso-processed content and polysaccharide and/or chlorogenic acid content of claim 9 as previously discussed while Ballesteros and Yamamoto continue to be cited as evidentiary references.  The same discussions apply to Applicant’s arguments against the same prior art being applied to claim 27.  Therefore, Applicant’s arguments are unpersuasive and the rejection of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 7, 9-11, 13, 25, and 26 over Blanc as evidenced by Ballesteros and Yamamoto: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Blanc fails to have the benefit of a previously espresso processed content that can give an enhanced and desirable flavor when combined with the content 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the benefit of a previously espresso processed content that can give an enhanced and desirable flavor when combined with the content of a ground roasted coffee and the taste being a result of the previously prepared espresso content) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner points out that the claimed product is not 
Applicant stated that Ballasteros and Yamamoto do not remedy these deficiencies in Blanc as they have no teaching or suggestion (1) to use a previously espresso processed content in a coffee tablet; (2) that a difference in polysaccharide and/or chlorogenic acid content in the coffee tablet can be obtained by using both roasted coffee in the edible portion and previously espresso processed content in an edible component of a coffee tablet; or (3) the structures as recited in claim 9 (Applicant’s Remarks, page 26, paragraph 3).
However, Young teaches the features of claim 9 regarding the espresso-processed content, the difference in polysaccharide and/or chlorogenic acid content, and 
Applicant amended claim 25 in a similar manner as claim 9 and stated that it would be distinguishable over the prior art for the reasons given for claim 9.  Applicant specifically pointed to an absence of teaching regarding an espresso-processed content in the edible component and a different amount of polysaccharides and/or chlorogenic acid in the edible component and edible portion (Applicant’s Remarks, page 29, paragraph 3).
However, in the new grounds of rejection due to the amendment of the claim, the features of claims 25 and 26 are now taught by Young while Ballesteros and Yamamoto continue to be cited as evidentiary references.  The same discussions apply to Applicant’s arguments against the same prior art being applied to claim 9.  Therefore, Applicant’s arguments are unpersuasive and the rejection of claims 7, 9, and 11 stand as written herein.  Due to the amendment of the independent claims, claims 10, 13, 25, and 26 are rejected over Young in the new grounds of rejection.

Claim Rejections – 35 U.S.C. §103 of claims 22 and 24 over Young as evidenced by Ballesteros, Yamamoto, and De’Nobili: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the claims depend from amended claim 9 and would be patentable for the reasons given for their parent claim.  Applicant argued that De’Nobili has no teaching or suggestion that would remedy the deficiencies of Young as previously presented (Applicant’s Remarks, page 30, paragraph 2).
However, Young teaches the features regarding the espresso-processed content and polysaccharide and/or chlorogenic acid content of claim 9 as previously discussed while 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791